Case:20-11590-TBM Doc#:181 Filed:02/24/21                Entered:02/24/21 12:42:30 Page1 of 6




                  UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF COLORADO
  In re:                           )
                                   )
  REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
  EIN: XX-XXXXXXX                  )
                                   ) Chapter 7
         Debtor.                   )
                                   )

    MOTION FOR SUBSTANTIVE CONSOLIDATION OF THE ESTATES OF REAL
           GOODS SOLAR, INC. AND ALTERIS RENEWABLES, INC.


        Jeanne Y. Jagow, as chapter 7 Trustee of the bankruptcy estate of Real Goods Solar, Inc.
 (“Trustee”), through her undersigned counsel, hereby files this Motion for Substantive
 Consolidation of the Estates of Real Goods Solar, Inc. and Alteris Renewables, Inc. (this
 “Motion”) as follows:

                            INTRODUCTION AND BACKGROUND

 Real Goods Solar, Inc.

        1.       On March 5, 2020, Real Goods Solar, Inc. (“RGS”) filed a petition for relief under
 chapter 7 of title 11 of the United States Code.

       2.       Trustee is the duly appointed and acting chapter 7 Trustee of the bankruptcy estate
 of RGS.

         3.      RGS was a Colorado corporation with its corporate headquarters located at 110 16th
 Street, Fl. 3, Denver, CO 80202. RGS’ original business consisted of the sale and installation of
 solar energy systems across the continental United States and Hawaii (the “Solar Division”). RGS’
 primary customers were homeowners and small commercial building owners in the United States.
 RGS and its subsidiaries offered turnkey solar services, including design, procurement, permitting,
 build-out, grid connection, financing referrals and warranty work for its customers.

 Alteris Renewables, Inc.

        4.      Trustee is informed and believes that, prior to 2014, RGS acquired 100% of the
 outstanding stock of Alteris Renewables, Inc. (“Alteris”), a solar sale and installation company
 operating on the east coast.

         5.     Trustee further believed that RGS operated Alteris as a division of its Solar
 Division, rather than as separate, distinct business. Trustee’s belief is based on the fact that RGS
 did not maintain separate books and records for Alteris; the employees of Alteris were employees
 of RGS; Alteris did not have separate bank accounts; Alteris did not observe corporate formalities
Case:20-11590-TBM Doc#:181 Filed:02/24/21                Entered:02/24/21 12:42:30 Page2 of 6




 or upon information and belief, elected separate officers; and the entities filed consolidated tax
 returns and financial statements. Trustee is informed and believes that sales on the east coast were
 booked as sales/accounts receivable of RGS and that operating expenses of Alteris were paid by
 RGS.

        6.      Alteris leased office and warehouse space located at 420 Woodlawn Ave,
 Bloomfield, CT 06002 (the “Business Premises”) from FJS Family, LLC (the “Landlord”)
 pursuant to a Lease agreement and Lease Amendment and Extension dated January 8, 2020 (the
 “Lease”). The Lease is between the Landlord and “Alteris Renewables, Inc., dba RGS Energy.”

         7.     The Landlord filed a proof of claim in RGS’ bankruptcy case based on past due rent
 for the Business Premises.

         8.      On its Statement of Financial Affairs and Schedules A/B, RGS listed inventory,
 furniture, fixtures and equipment located at Business Premises as assets of RGS (the “Assets”).

        9.      Alteris ceased operating at approximately the same time as RGS.

        10.    On May 6, 2020, Trustee filed her Trustee’s Motion for Authority to File
 Bankruptcy for Certain of Debtor’s Subsidiaries (the “Subsidiary Motion”) [Docket No. 58]. In
 the Subsidiary Motion, Trustee requested authority to commence bankruptcy proceedings for,
 among other entities, Alteris.

       11.    On June 23, 2020, the Court granted the Subsidiary Motion and authorized Trustee
 to commence bankruptcy proceedings for Alteris [Docket No. 86].

         12.     On July 20, 2020, Trustee commenced a chapter 7 case for Alteris by filing a
 petition for relief in this Court (the “Alteris Bankruptcy Case”) [Docket No. 1 in Case No. 20-
 14913].

        13.   Trustee is the duly appointed and acting chapter 7 trustee in the Alteris Bankruptcy
 Case [Docket No. 7 in Case No. 20-14913].

        14.     On July 21, 2020, Trustee filed her Application to Employ Onsager | Fletcher |
 Johnson LLC as Counsel for the Chapter 7 Trustee [Docket No. 8 in Case No. 20-14913], which
 the Court granted on July 22, 2021 [Docket No. 9 in Case No. 20-14913].

        15.    On August 18, 2020, Trustee filed her Trustee’s Combined Motion Seeking: (A)
 Approval of Settlement Agreement with Landlord and for Entry of Order Rejecting Bloomfield,
 CT Lease; (B) Authority to: (i) Sell Personal Property by Public Auction Free and Clear of Liens;
 (ii) Employ and Compensate Auctioneer; and (iii) Pay any Personal Property Tax Liens from
 Auction Proceeds; and (C) for Entry of Order Suspending 14-Day Stay Imposed by Operation of
 Fed.R.Bankr.P. 6004(h) (the “Sale Motion”) in the Alteris Bankruptcy Case [Docket. No. 23 in
 Case No. 20-14913]. On September 18, 2020, the Court entered an Order approving the Sale
 Motion (the “Sale Order”) [Docket. No. 33 in Case No. 20-14913].



                                                  2
Case:20-11590-TBM Doc#:181 Filed:02/24/21                 Entered:02/24/21 12:42:30 Page3 of 6




         16.    Hamilton Group, LLC (“Hamilton”) conducted the auction of the Assets. The total
 sales price from the auction was $152,985.00 (the “Proceeds”) [Docket. No. 35 in Case No. 20-
 14913].

         17.     On September 10, 2020, Trustee issued a Notice of Possible Dividends, pursuant to
 which December 14, 2020, was set as the deadline to file proofs of claim in the Alteris Bankruptcy
 Case [Docket No. 29 in Case No. 20-14913]. The Notice of Possible Dividends was served on the
 mailing matrix for both the RGS case and the Alteris Bankruptcy Case. No creditors filed a proof
 of claim in the Alteris Bankruptcy Case before the bar date.

                                      RELIEF REQUESTED

        18.     By this Motion, Trustee requests that the Court enter an Order substantively
 consolidating the bankruptcy estates of RGS and Alteris.

        19.     “While not specifically authorized by the [B]ankruptcy [C]ode, bankruptcy courts
 have the power to order substantive consolidation by virtue of their general equitable powers.”
 Eastgroup Properties v. Southern Motel Assoc., Ltd., 935 F.2d 245, 248 (11th Cir. Fla. 1991). See
 also 11 U.S.C. § 105; 2 COLLIER ON BANKRUPTCY ¶ 105.09[1][b] (Alan N. Resnick & Henry J.
 Sommers, eds. 16th ed.). The concept was approved by the Supreme Court as early as 1941. See
 generally Sampsell v. Imperial Paper & Color Corp., 313 U.S. 215 (1941) (holding that the assets
 of an individual debtor could be “consolidated” with the assets of a corporation to which the
 individual had fraudulently transferred the majority of his assets).

         20.      Substantive consolidation involves the pooling of assets and liabilities of separate
 legal entities. 2 COLLIER ON BANKRUPTCY ¶ 105.09[1][a] (Alan N. Resnick & Henry J. Sommers,
 eds. 16th ed.). The doctrine arises in equity and has “no statutorily prescribed standards.” 2
 COLLIER ON BANKRUPTCY ¶ 105.09[2] (Alan N. Resnick & Henry J. Sommers, eds. 16th ed.).
 Instead, whether substantive consolidation is warranted depends upon the facts of the given case.
 Id. As such, “precedent alone is of limited value because of the diversity of factual patterns.” In re
 Bonham, 226 B.R. 56, 76 (Bankr. D. Alaska 1998) (citing In re Reider, 31 F.3d 1102, 1108 (11th
 Cir 1994)). See also In re Steury, 94 B.R. 553, 554 (Bankr. N.D. Ind. 1988) (quoting In re
 Augie/Restivo Banking Co., Ltd., 84 B.R. 315, 321 (Bankr. E.D. N.Y. 1988)). Factors considered
 by other courts “are only an aid to and not a substitute for the court’s judgment.” Id.

        21.   In the Tenth Circuit, substantive consolidation of related debtor entities is
 warranted where:

               A.       the parent owned all or a majority of the capital stock of the
        subsidiary;
               B.       there were common directors and officers;
               C.       the parent corporation had financed the subsidiary;
               D.       the parent corporation was responsible for the incorporation of the
        subsidiary;
               E.       the subsidiary had grossly inadequate capital;


                                                   3
Case:20-11590-TBM Doc#:181 Filed:02/24/21                  Entered:02/24/21 12:42:30 Page4 of 6




                F.      the parent company paid the salaries or expenses or losses of the
        subsidiary;
                G.      the subsidiary had no independent business;
                H.      in the papers of the parent corporation, the subsidiary was referred
        to as such or as a department or division;
                I.      the directors and executives of the subsidiary did not act
        independently but took direction from the parent; and
                J.      the formal legal requirements of the subsidiary as a separate and
        independent corporation were not observed.

 In re Gulfco Inv. Corp., 593 F.2d 921, 928-929 (10th Cir. 1979) (citing Fish v. East, 114 F.2d 177
 (10th Cir. 1940) and noting that not all factors need to be present before a substantive consolidation
 order may enter). See In re Falls Event Ctr. LLC, 600 B.R. 857 (Bankr. D. Utah 2019) (allowing
 substantive consolidation of debtor and non-debtor entities retroactive to the date the corporate
 parent’s petition was filed based on application of the Gulfco factors).

         22.     The primary purpose of substantive consolidation is to “avoid fraud or injustice[,]”
 In re Gulfco Inv. Corp., 593 F.2d 921, 928 (10th Cir. 1979), and “‘to insure the equitable treatment
 of all creditors.’” Eastgroup Properties v. Southern Motel Assoc., Ltd., 935 F.2d 245, 248 (11th
 Cir. 1991) (quoting In re Murray Indus., 119 Bankr. 820, 830 (Bankr. M.D. Fla. 1990)). Thus,
 many courts consider whether the benefits of substantive consolidation outweigh the harm to
 objecting parties. Id. at 249 (adopting a test that requires “the proponent of substantive
 consolidation [to] show that (1) there is substantial identity between the entities to be consolidated;
 and (2) consolidation is necessary to avoid some harm or to realize some benefit”). See generally
 In re Manzey Land & Cattle Co., 17 B.R. 332, 338 (Bankr. D.S.D. 1982) (finding that substantive
 consolidation was warranted because, inter alia, “consolidation will most likely lessen
 administrative expenses and increase the dividend to the unsecured and undersecured creditors”).

          23.    Although substantive consolidation should be “used sparingly,” the modern trend
 is to allow substantive consolidation where appropriate. Eastgroup Properties v. Southern Motel
 Assoc., Ltd., 935 F.2d 245, 248 (11th Cir. 1991).

         24.     Based on these principles, substantive consolidation of the assets and liabilities of
 the estates of RGS and Alteris is warranted.

 The Gulfco Factors

        25.    RGS acquired a 100% interest in Alteris no later than 2014, and has been the sole
 owner of Alteris since that time (Factor A).

        26.     Trustee believes that RGS used its employees to operate its solar division on the
 east coast through Alteris (Factor G). Trustee’s belief is based on the following: RGS did not
 maintain separate books and records for Alteris (Factor J); the employees of Alteris were
 employees of RGS; Alteris did not have separate bank accounts (Factor J); Alteris did not observe
 corporate formalities and or elect separate officers (Factors B and J); and the entities filed
 consolidated tax returns and financial statements (Factor J). Trustee is informed and believes that

                                                   4
Case:20-11590-TBM Doc#:181 Filed:02/24/21                   Entered:02/24/21 12:42:30 Page5 of 6




 sales on the east coast were booked as sales/accounts receivable of RGS (Factors G and H) and
 that operating expenses of Alteris were paid by RGS (Factor F).

         27.    Based on the foregoing, substantive consolidation is warranted based on application
 of the Gulfco factors.

 No Separate Economic Existence

         28.     RGS and Alteris had no separate economic existence. Indeed, both entities used the
 same bank accounts, filed consolidated tax returns, prepared consolidated financial statements,
 sales by Alteris were booked as sales by RGS, and RGS paid Alteris’ expenses.

         29.    The one debt that Trustee is aware of that was in the name of Alteris’ is the Lease
 for the Connecticut warehouse which was between Landlord and “Alteris Renewables, Inc., dba
 RGS Energy”. However, the Landlord filed a proof of claim in RGS’ bankruptcy case, but not in
 Alteris’ bankruptcy case. Trustee therefore believes that the Landlord is not relying on the
 separateness of RGS and Alteris.

 The Benefits of Substantive Consolidation Outweigh the Harm, if any, to Creditors

         30.     Trustee is informed and believes that Alteris’ liabilities are included in the liabilities
 of RGS. Further, no creditors filed a proof of claim in Alteris’ bankruptcy case before the bar date.
 In that regard, substantive consolidation will not harm anyone. Instead, substantive consolidation
 will increase the assets of the RGS estate for the benefit of the joint creditors of RGS and Alteris.

         31.    As a whole, unsecured creditors will suffer no economic detriment in the event the
 estates of RGS and Alteris are consolidated. In contrast, substantive consolidation will lead to a
 fair and equitable distribution of the consolidated assets to common creditors.

         32.      In addition, substantive consolidation will eliminate duplicative expenses
 attributable to administering the estates of related debtors and may minimize “confusion by parties
 in interest created by” the fact that separate cases are pending for entities that were operated as one
 in the same. See In re Falls Event Ctr. LLC, 600 B.R. 857, 865 (Bankr. D. Utah 2019) (finding
 that substantive consolidation would “greatly streamline” related bankruptcy cases). See also In re
 Manzey Land & Cattle Co., 17 B.R. 332, 338 (Bankr. D.S.D. 1982) (finding that substantive
 consolidation was warranted because, inter alia, “consolidation will most likely lessen
 administrative expenses and increase the dividend to the unsecured and undersecured creditors”).

         WHEREFORE, Trustee requests that this Court enter an Order: (1) granting this Motion;
 (2) substantively consolidating the bankruptcy estates of RGS and Alteris; and (3) granting such
 other relief as the Court deems proper.




 //

                                                     5
Case:20-11590-TBM Doc#:181 Filed:02/24/21   Entered:02/24/21 12:42:30 Page6 of 6




 Dated: February 24, 2021          Respectfully submitted,

                                   ONSAGER | FLETCHER | JOHNSON LLC

                                   s/ Gabrielle G. Palmer
                                   Joli A. Lofstedt, #21946
                                   Gabrielle G. Palmer, #48948
                                   600 17th Street, Suite 425N
                                   Denver, Colorado 80202
                                   Ph: (720) 457-7064
                                   joli@OFJlaw.com
                                   gpalmer@OFJlaw.com

                                   Counsel for Jeanne Y. Jagow
                                   as Chapter 7 Trustee




                                      6
